The opinion of the court was delivered, by
Woodward, C. J.
The parts of a will are tobe reconciled where they can be, and one clause permitted to displace another only in a case of invincible repugnancy. The 3d and 5th clauses of the will now before us do very unequivocally vest in Catharine Shreiner, the testator’s daughter, a title to the legacy of $2500, and the ÍOth clause with equal clearness places it with the executor in trust for her, the interest to be paid to her so long as she remains single and unmarried. Taking the will altogether, it is the not uncommon case of a right presently vested, with the enjoyment in possession postponed to a future event, the legatee meantime enjoying the usufruct. The event upon which the possession of the fund was limited was her marriage — the ceasing of her celibacy. The legacy was hers, but whilst she remained *108single the executor as her trustee should invest it and pay her the proceeds. In the event of her marriage the trust would cease, and she would succeed to the possession of the fund, and in the event of her death before marriage it would go to her heir.
Such seems to be the tenor of the will when its facts are reconciled with each other. But the learned judge treated the creation of the trust by the 10th clause as inconsistent with the absolute gift before expressed, and therefore void, and he accordingly rejected it. We do not think that a sound interpretation. All written documents and wills, more than all others, are to be construed as wholes — parts should interpret and modify other parts — and the intention which permeates the whole cannot but be accepted as the final meaning of the instrument.
Now, to wit, June 25th 1866, this cause having been argued and submitted, it is here considered, adjudged and decreed, -that the decree of the Orphans’ Court of Lancaster county that John Shreiner, surviving executor of George Shreiner, deceased, pay over to Catharine Shreiner the sum of $2400, with interest at 5 per centum from April 1st 1865, be set aside, reversed and taken for nought, and that the bill or petition of said Catharine in this behalf be dismissed at her costs.